     Case 1:21-cv-00584-RSK ECF No. 7, PageID.21 Filed 08/13/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

DOUGLAS COLEMAN,

                       Plaintiff,                     Case No. 1:21-cv-584

v.                                                    Honorable Ray Kent

UNKNOWN PARTIES,

                       Defendant.
____________________________/

                        ORDER TO FILE AMENDED COMPLAINT

               This is a civil rights action brought by a county jail inmate under 42 U.S.C. § 1983.

All civil rights complaints brought by prisoners must be submitted on the form provided by this

Court. See W.D. Mich. LCivR 5.6(a). Plaintiff failed to file his complaint on the requisite form.

If Plaintiff wishes to proceed with his action, he must carefully fill out the form and submit it to

the Court.

               The Court directs the Clerk to send to Plaintiff a copy of the form complaint under

42 U.S.C. § 1983 for a civil action by a person in state custody. Plaintiff shall submit an amended

complaint by filing his complaint on the requisite form within twenty-eight (28) days from the date

of entry of this order. The amended complaint will take the place of the original complaint, so it

must include all of the Defendants that Plaintiff intends to sue and all of the claims that Plaintiff

intends to raise. Plaintiff need not re-submit supporting exhibits filed with the original complaint.

The case number shown above must appear on the front page of the amended complaint. If

Plaintiff fails to submit an amended complaint in proper form within the time allowed, the Court

may dismiss the complaint without prejudice.
   Case 1:21-cv-00584-RSK ECF No. 7, PageID.22 Filed 08/13/21 Page 2 of 2




             IT IS SO ORDERED.


Dated:   8/12/2021                       /s/ Ray Kent
                                         Ray Kent
                                         United States Magistrate Judge




                                     2
